United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 25, 1999
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 97-21025
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

IRENE WILSON GLAZE,
also known as Irene Flakes,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-92-CR-59-ALL
                        - - - - - - - - - -


Before     KING, Chief Judge, POLITZ, and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Irene Wilson Glaze, now federal prisoner No. 59783-079,

appeals from the district court’s denial of her motion filed

pursuant to 18 U.S.C. § 3582 and she moves this court for

appointment of counsel on appeal.   The motion for counsel is

DENIED.   Glaze argues that the district court lacked the

authority to sentence her pursuant to 21 U.S.C. § 860 because she




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-21025
                                -2-

was not convicted of violating that statute and she suggests, for

the first time on appeal, that her conviction and sentence

violate principles of due process because the Government did not

comply with the district court’s pretrial instruction to file

periodic medical reports on Glaze’s mental condition.

     Section 3582 does not authorize the district court to grant

the relief that Glaze seeks.   18 U.S.C. § 3582; see United States

v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).   Glaze’s arguments

sound under 28 U.S.C. § 2255; however, as Glaze has filed a prior

motion for § 2255 relief and has not obtained this court’s

authorization to file a second or successive § 2255 motion, the

district court did not err by failing to construe her claims

under § 2255.   Glaze’s motion should have been dismissed for lack

of jurisdiction.   On that basis, the district court’s denial of

the motion is AFFIRMED.   We note that the arguments that Glaze

advances on appeal do not meet the standard required for this

court to authorize the filing of a second or successive § 2255

motion.   See § 2255.

     AFFIRMED; MOTION FOR COUNSEL DENIED.